EXHIBIT 10.5

AMENDED AND RESTATED WARRANT AGREEMENT

between

ONESPAWORLD HOLDINGS LIMITED

and

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

THIS AMENDED AND RESTATED WARRANT AGREEMENT (this “Agreement”), dated as of
March 19, 2019, is by and between (i) OneSpaWorld Holdings Limited, an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (the “Company”) and the successor-in-interest to Haymaker
Acquisition Corp., a Delaware corporation (“Haymaker”), and (ii) Continental
Stock Transfer & Trust Company, a New York corporation, as warrant agent (the
“Warrant Agent”).

WHEREAS, on October 19, 2017, Haymaker entered into that certain Warrants
Purchase Agreement (the “Warrants Purchase Agreement”) with Haymaker Sponsor,
LLC, a Delaware limited liability company (the “Sponsor”), pursuant to which the
Sponsor purchased an aggregate of 8,000,000 warrants in connection with, and
simultaneously upon, the closing of the Offering (as defined below) and bearing
the legend set forth in Exhibit A hereto (the “Sponsor Warrants”) at a purchase
price of $1.00 per Sponsor Warrant;

WHEREAS, in order to finance Haymaker’s transaction costs in connection with its
initial merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving Haymaker and one or
more businesses (each, a “Business Combination”), the Sponsor or an affiliate of
the Sponsor or certain of Haymaker’s executive officers and directors may loan
to Haymaker funds as Haymaker may require, of which up to $1,500,000 of such
loans may be convertible into up to an additional 1,500,000 Sponsor Warrants at
a price of $1.00 per warrant;

WHEREAS, Haymaker and the Warrant Agent entered into that certain Warrant
Agreement, dated as of October 24, 2017 (the “Original Warrant Agreement”),
which provides for the form and provisions of the Warrants (as defined below),
the terms upon which they shall be issued and exercised, and the respective
rights, limitations of rights, and immunities of the Company (as
successor-in-interest to Haymaker), the Warrant Agent, and the holders of the
Warrants;

WHEREAS, on October 24, 2017, Haymaker completed its initial public offering
(the “Offering”) of units of Haymaker’s equity securities, each such unit
comprised of one share of Common Stock (as defined below) and one-half of one
Public Warrant (as defined below) (the “Units”) and, in connection therewith,
issued and delivered 16,500,000 warrants (including 1,500,000 warrants pursuant
to the partial exercise of the underwriters’ over-allotment option on
November 1, 2017) to public investors in the Offering (the “Public Warrants”
and, together with the Sponsor Warrants, the “Initial Warrants”). Each whole
Initial Warrant entitled the holder thereof to purchase one share of Class A
common stock of Haymaker, par value $0.0001 per share (“Common Stock”), for
$11.50 per share, subject to adjustment as described herein;

WHEREAS, Haymaker filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, File No. 333-220733 (the
“Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Units, the Public Warrants and the Common Stock included in the
Units;

WHEREAS, on November 1, 2018, the Company entered into that certain Business
Combination Agreement, dated as November 1, 2018 (as it may be amended,
supplemented or otherwise modified from time to time, the “Transaction
Agreement”), pursuant to which, among other things, the Company acquired
Haymaker and the “One Spa World” business of Steiner Leisure Limited (the
“Transaction”);

WHEREAS, as a consequence of the closing of the Transaction and in accordance
with the terms of the Original Warrant Agreement and the Transaction Agreement,
each outstanding Warrant of Haymaker will represent the right to purchase one
common share, par value $0.0001 per share (each, a “Common Share”), of the
Company in lieu of one share of Common Stock;

WHEREAS, immediately after the closing of the Closing Merger (as defined in the
Transaction Agreement) and in accordance with the terms of the Original Warrant
Agreement, Sponsor will transfer 3,105,294 Sponsor Warrants (which, as described
above, will represent the right to purchase Common Shares) to the Company, and
the Company will transfer such Sponsor Warrants (the “PIPE and SLL Warrants”
and, together with the Sponsor Warrants, the “Private Placement Warrants”) to
(i) certain investors who entered into subscription agreements with the Company
on November 1, 2018 (the “PIPE Investors”) and (ii) Steiner Leisure Limited
(“SLL”) in accordance with the terms of the Transaction Agreement. In order to
reflect the closing of the Transaction and the fact that the PIPE Investors
shall be entitled to registration rights under a subscription agreement rather
than a separate registration rights agreement, the PIPE and SLL Warrants shall
bear the legend set forth on Exhibit B hereto instead of the legend previously
affixed to the Sponsor Warrants. The Private Placement Warrants and the Public
Warrants are collectively referred to herein as the “Warrants”;



--------------------------------------------------------------------------------

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, registration, transfer, exchange, redemption and exercise, as
applicable, of the Warrants;

WHEREAS, in connection with the Transaction, the Company and the Warrant Agent
desire to amend and restate the Original Warrant Agreement in its entirety, in
accordance with Section 9.8 of the Original Warrant Agreement, such that this
Agreement will take effect immediately following the Closing Merger; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

2. Warrants.

2.1 Form of Warrant. Each Warrant shall be issued in registered form only.

2.2 Effect of Countersignature. If a physical certificate is issued, unless and
until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant
shall be invalid and of no effect and may not be exercised by the holder
thereof.

2.3 Registration.

2.3.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company. Ownership of
beneficial interests in the Public Warrants shall be shown on, and the transfer
of such ownership shall be effected through, records maintained by institutions
that have accounts with the Depository Trust Company (the “Depositary”) (such
institution, with respect to a Warrant in its account, a “Participant”).

If the Depositary subsequently ceases to make its book-entry settlement system
available for the Public Warrants, the Company may instruct the Warrant Agent
regarding making other arrangements for book-entry settlement. In the event that
the Public Warrants are not eligible for, or it is no longer necessary to have
the Public Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depositary to deliver to the Warrant Agent
for cancellation each book-entry Public Warrant, and the Company shall instruct
the Warrant Agent to deliver to the Depositary definitive certificates in
physical form evidencing such Warrants which shall be in the form annexed hereto
as Exhibit C.

Physical certificates, if issued, shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, Secretary or other principal officer of the Company. In the
event the person whose facsimile signature has been placed upon any Warrant
shall have ceased to serve in the capacity in which such person signed the
Warrant before such Warrant is issued, it may be issued with the same effect as
if he or she had not ceased to be such at the date of issuance.

2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on any physical certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

 

2



--------------------------------------------------------------------------------

2.4 Detachability of Warrants. The Common Shares and Public Warrants comprising
the Units shall trade separately.

2.5 No Fractional Warrants Other Than as Part of Units. The Company shall not
issue fractional Warrants other than as part of Units, each of which was
comprised of one Common Share and one-half of one Public Warrant. If, upon the
detachment of Public Warrants from Units or otherwise, a holder of Warrants
would have been entitled to receive a fractional Warrant, the Company shall have
rounded down to the nearest whole number the number of Warrants to be issued to
such holder.

2.6 Private Placement Warrants. The Private Placement Warrants shall be
identical to the Public Warrants, except that so long as they are held by the
Sponsor, the PIPE Investors, SLL or any of their respective Permitted
Transferees (as defined below), the Private Placement Warrants: (i) may be
exercised for cash or on a cashless basis, pursuant to subsection 3.3.1(c)
hereof, (ii) may not be transferred, assigned or sold until thirty (30) days
after the completion of the Transaction, and (iii) shall not be redeemable by
the Company; provided, however, that in the case of (ii), the Private Placement
Warrants and any Common Shares held by the Sponsor, the PIPE Investors, SLL or
any of their respective Permitted Transferees and issued upon exercise of the
Private Placement Warrants may be transferred by the holders thereof:

(a) in the case of an individual, as gift to such person’s immediate family or
to a trust, the beneficiary of which is a member of such person’s immediate
family, an affiliate of such person or to a charitable organization;

(b) to the Company’s officers or directors, any affiliate or family member of
any of the Company’s officers or directors, any affiliate of the Sponsor, to any
member(s) of the Sponsor or any of their affiliates;

(c) in the case of an individual, by virtue of the laws of descent and
distribution upon death of such person;

(d) in the case of an individual, pursuant to a qualified domestic relations
order;

(e) by virtue of the laws of the state of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor;

(f) through private sales or transfers made in connection with the consummation
of the Transaction at prices no greater than the price at which the Warrants
were originally purchased; or

(g) in the event that the Company consummates a merger, capital stock exchange,
reorganization or other similar transaction that results in all of the holders
of Haymaker’s former equity securities that were issued in the Offering (which
have been subsequently exchanged for the Company’s equity securities in
connection with the Transaction) having the right to exchange their Common
Shares for cash, securities or other property;

provided, however, that, in the case of clauses (a) through (d) and (f), these
transferees (the “Permitted Transferees”) enter into a written agreement with
the Company agreeing to be bound by the transfer restrictions in this Agreement.

3. Terms and Exercise of Warrants.

3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company the number of Common Shares
stated therein, at the price of $11.50 per share, subject to the adjustments
provided in Section 4 hereof and in the last sentence of this Section 3.1. The
term “Warrant Price” as used in this Agreement shall mean the price per share at
which Common Shares may be purchased at the time a Warrant is exercised. The
Company in its sole discretion may lower the Warrant Price at any time prior to
the Expiration Date (as defined below) for a period of not less than twenty
(20) Business Days, provided, that the Company shall provide at least twenty
(20) days prior written notice of such reduction to Registered Holders of the
Warrants and, provided further that any such reduction shall be identical among
all of the Warrants. The term “Business Day” as used in this Agreement shall
mean any day, other than a Saturday, Sunday or federal holiday, on which banks
in New York City are generally open for normal business.

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the later of the date that is: (i) thirty (30)
days after the first date on which Haymaker completed the Transaction, or
(ii) twelve (12) months from the date of the closing of the Offering, and
terminating at 5:00 p.m., New York City time on the earlier to occur of: (y) the
date that is five (5) years after the date on which Haymaker completed the
Transaction, or (z) other than with respect to the Private Placement Warrants
then held by the Sponsor, the PIPE Investors, SLL or their respective Permitted
Transferees, the

 

3



--------------------------------------------------------------------------------

Redemption Date (as defined below) as provided in Section 6.2 hereof (the
“Expiration Date”); provided, however, that the exercise of any Warrant shall be
subject to the satisfaction of any applicable conditions, as set forth in
subsection 3.3.2 below with respect to an effective registration statement.
Except with respect to the right to receive the Redemption Price (as defined
below) (other than with respect to a Private Placement Warrant then held by the
Sponsor, the PIPE Investors, SLL or their respective Permitted Transferees) in
the event of a redemption (as set forth in Section 6 hereof), each outstanding
Warrant (other than a Private Placement Warrant held by the Sponsor, the PIPE
Investors, SLL or their respective Permitted Transferees in the event of a
redemption) not exercised on or before the Expiration Date shall become void,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease at 5:00 p.m. New York City time on the Expiration Date. The Company
in its sole discretion may extend the duration of the Warrants by delaying the
Expiration Date; provided, that the Company shall provide at least twenty
(20) days prior written notice of any such extension to Registered Holders of
the Warrants and, provided further that any such extension shall be identical in
duration among all the Warrants.

3.3 Exercise of Warrants.

3.3.1 Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by surrendering it, at the office of the Warrant
Agent, or at the office of its successor as Warrant Agent, in the Borough of
Manhattan, City and State of New York, with the subscription form, as set forth
in the Warrant, duly executed, and by paying in full the Warrant Price for each
full Common Share as to which the Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the Common Shares and the issuance of such Common
Shares, as follows:

(a) in lawful money of the United States, in good certified check or good bank
draft payable to the Warrant Agent;

(b) in the event of a redemption pursuant to Section 6 hereof in which the
Company’s board of directors (the “Board”) has elected to require all holders of
the Warrants to exercise such Warrants on a “cashless basis,” by surrendering
the Warrants for that number of Common Shares equal to the quotient obtained by
dividing (x) the product of the number of Common Shares underlying the Warrants,
multiplied by the difference between the Warrant Price and the Fair Market Value
(as defined in this subsection 3.3.1(b)) by (y) the Fair Market Value. Solely
for purposes of this subsection 3.3.1(b) and Section 6.3, the “Fair Market
Value” shall mean the average last sale price of the Common Shares for the ten
(10) trading days ending on the third trading day prior to the date on which the
notice of redemption is sent to the holders of the Warrants, pursuant to
Section 6 hereof;

(c) with respect to any Private Placement Warrant, so long as such Private
Placement Warrant is held by the Sponsor, the PIPE Investors, SLL or one of
their respective Permitted Transferees, by surrendering the Warrants for that
number of Common Shares equal to the quotient obtained by dividing (x) the
product of the number of Common Shares underlying the Warrants, multiplied by
the difference between the Warrant Price and the Fair Market Value (as defined
in this subsection 3.3.1(c)) by (y) the Fair Market Value. Solely for purposes
of this subsection 3.3.1(c), the “Fair Market Value” shall mean the average last
sale price of the Common Shares for the ten (10) trading days ending on the
third trading day prior to the date on which notice of exercise of the Warrant
is sent to the Warrant Agent; or

(d) as provided in Section 7.4 hereof.

3.3.2 Issuance of Common Shares on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall issue
to the Registered Holder of such Warrant a book-entry position or certificate,
as applicable, for the number of full Common Shares to which he, she or it is
entitled, registered in such name or names as may be directed by him, her or it,
and if such Warrant shall not have been exercised in full, a new book-entry
position or countersigned Warrant, as applicable, for the number of Common
Shares as to which such Warrant shall not have been exercised. Notwithstanding
the foregoing, the Company shall not be obligated to deliver any Common Shares
pursuant to the exercise of a Warrant and shall have no obligation to settle
such Warrant exercise unless a registration statement under the Securities Act
with respect to the Common Shares underlying the Public Warrants is then
effective and a prospectus relating thereto is current, subject to the Company’s
satisfying its obligations under Section 7.4. No Warrant shall be exercisable
and the Company shall not be obligated to issue Common Shares upon exercise of a
Warrant unless the Common Shares issuable upon such Warrant exercise has been
registered, qualified or deemed to be exempt from registration or qualification
under the securities laws of the state of residence of the Registered Holder of
the Warrants. In the event that the conditions in the two immediately preceding
sentences are not satisfied with respect to a Warrant, the holder of such
Warrant shall not be entitled to exercise such Warrant and such Warrant may have
no value and expire worthless, in which case the purchaser of a Unit containing
such Public Warrants shall have paid the full purchase price for the Unit solely
for the Common Shares underlying such Unit. In no event will the Company be
required to net cash settle the Warrant exercise. The Company may require
holders of Public Warrants to settle the Warrant on a “cashless basis” pursuant
to Section 7.4. If, by reason of any exercise of warrants on a “cashless basis”,
the holder of any Warrant would be entitled, upon the exercise of such Warrant,
to receive a fractional interest in a Common Share, the Company shall round down
to the nearest whole number, the number of Common Shares to be issued to such
holder.

 

4



--------------------------------------------------------------------------------

3.3.3 Valid Issuance. All Common Shares issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and non-assessable.

3.3.4 Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for Common Shares is issued shall for all purposes
be deemed to have become the holder of record of such Common Shares on the date
on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate in the case of a certificated Warrant, except
that, if the date of such surrender and payment is a date when the share
transfer books of the Company or book-entry system of the Warrant Agent are
closed, such person shall be deemed to have become the holder of such Common
Shares at the close of business on the next succeeding date on which the share
transfer books or book-entry system are open.

3.3.5 Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 4.9% or 9.8% (as specified by the
holder) (the “Maximum Percentage”) of the Common Shares outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of Common Shares beneficially owned by such person and its
affiliates shall include the number of Common Shares issuable upon exercise of
the Warrant with respect to which the determination of such sentence is being
made, but shall exclude Common Shares that would be issuable upon (x) exercise
of the remaining, unexercised portion of the Warrant beneficially owned by such
person and its affiliates and (y) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of the
Warrant, in determining the number of outstanding Common Shares, the holder may
rely on the number of outstanding Common Shares as reflected in (1) the
Company’s most recent annual report on Form 10-K, quarterly report on Form 10-Q,
current report on Form 8-K or other public filing with the Commission as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the transfer agent of the Company setting forth
the number of Common Shares outstanding. For any reason at any time, upon the
written request of the holder of the Warrant, the Company shall, within two
(2) Business Days, confirm orally and in writing to such holder the number of
Common Shares then outstanding. In any case, the number of outstanding Common
Shares shall be determined after giving effect to the conversion or exercise of
equity securities of the Company by the holder and its affiliates since the date
as of which such number of outstanding Common Shares was reported. By written
notice to the Company, the holder of a Warrant may from time to time increase or
decrease the Maximum Percentage applicable to such holder to any other
percentage specified in such notice; provided, however, that any such increase
shall not be effective until the sixty-first (61st) day after such notice is
delivered to the Company.

4. Adjustments.

4.1 Stock Dividends.

4.1.1 Split-Ups. If after the date of the Original Warrant Agreement, and
subject to the provisions of Section 4.6 below, the number of outstanding Common
Shares is increased by a stock dividend payable in Common Shares, or by a
split-up of Common Shares or other similar event, then, on the effective date of
such stock dividend, split-up or similar event, the number of Common Shares
issuable on exercise of each Warrant shall be increased in proportion to such
increase in the outstanding Common Shares. A rights offering to holders of the
Common Shares entitling holders to purchase Common Shares at a price less than
the Fair Market Value (as defined below) shall be deemed a stock dividend of a
number of Common Shares equal to the product of (i) the number of Common Shares
actually sold in such rights offering (or issuable under any other equity
securities sold in such rights offering that are convertible into or exercisable
for the Common Shares) and (ii) one (1) minus the quotient of (x) the price per
Common Share paid in such rights offering divided by (y) the Fair Market Value.
For purposes of this subsection 4.1.1, (i) if the rights offering is for
securities convertible into or exercisable for Common Shares, in determining the
price payable for Common Shares, there shall be taken into account any
consideration received for such rights, as well as any additional amount payable
upon exercise or conversion and (ii) “Fair Market Value” means the volume
weighted average price of the Common Shares as reported during the ten
(10) trading day period ending on the trading day prior to the first date on
which the Common Shares trade on the applicable exchange or in the applicable
market, regular way, without the right to receive such rights.

 

5



--------------------------------------------------------------------------------

4.1.2 Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, shall pay a dividend or make a distribution in
cash, securities or other assets to the holders of the Common Shares on account
of such Common Shares (or other shares of the Company’s capital stock into which
the Warrants are convertible), other than (a) as described in subsection 4.1.1
above, or (b) Ordinary Cash Dividends (as defined below) (any such non-excluded
event being referred to herein as an “Extraordinary Dividend”), then the Warrant
Price shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each Common Share in respect of such Extraordinary Dividend. For purposes of
this subsection 4.1.2, “Ordinary Cash Dividends” means any cash dividend or cash
distribution which, when combined on a per share basis, with the per share
amounts of all other cash dividends and cash distributions paid on the Common
Shares during the 365-day period ending on the date of declaration of such
dividend or distribution (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Warrant Price or to
the number of Common Shares issuable on exercise of each Warrant) does not
exceed $0.50 (being 5% of the offering price of the Units in the Offering).

4.2 Aggregation of Shares. If after the date of the Original Warrant Agreement,
and subject to the provisions of Section 4.6 hereof, the number of outstanding
Common Shares is decreased by a consolidation, combination, reverse stock split
or reclassification of Common Shares or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of Common Shares issuable on
exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding Common Shares.

4.3 Adjustments in Exercise Price. Whenever the number of Common Shares
purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
Common Shares purchasable upon the exercise of the Warrants immediately prior to
such adjustment, and (y) the denominator of which shall be the number of Common
Shares so purchasable immediately thereafter.

4.4 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Common Shares (other than
a change under subsections 4.1.1 or 4.1.2 or Section 4.2 hereof or that solely
affects the par value of such Common Shares), or in the case of any merger or
consolidation of the Company with or into another entity or conversion of the
Company as another entity (other than a consolidation or merger in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding Common Shares), or in the
case of any sale or conveyance to another entity of the assets or other property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the holders of the Warrants shall thereafter
have the right to purchase and receive, upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the Common Shares of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance” ) and the Company shall not enter into any
such consolidation, merger, sale or conveyance unless the successor or
purchasing entity, as the case may be, shall execute an amendment hereto with
the Warrant Agent providing for delivery of such Alternative Issuance; provided,
however, that (i) if the holders of the Common Shares were entitled to exercise
a right of election as to the kind or amount of securities, cash or other assets
receivable upon such consolidation or merger, then the kind and amount of
securities, cash or other assets constituting the Alternative Issuance for which
each Warrant shall become exercisable shall be deemed to be the weighted average
of the kind and amount received per share by the holders of the Common Shares in
such consolidation or merger that affirmatively make such election, and (ii) if
a tender, exchange or redemption offer shall have been made to and accepted by
the holders of the Common Shares under circumstances in which, upon completion
of such tender or exchange offer, the maker thereof, together with members of
any group (within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any
successor rule)) of which such maker is a part, and together with any affiliate
or associate of such maker (within the meaning of Rule 12b-2 under the Exchange
Act (or any successor rule)) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act (or any successor rule)) more than 50% of the
outstanding Common Shares, the holder of a Warrant shall be entitled to receive
as the Alternative Issuance, the highest amount of cash, securities or other
property to which such holder would actually have been entitled as a shareholder
if such Warrant holder had exercised the Warrant prior to the expiration of such
tender or exchange offer, accepted such offer and all of the Common Shares held
by such holder had been purchased pursuant to such tender or exchange offer,
subject to adjustments (from and after the consummation of such tender or
exchange offer) as nearly equivalent as possible to the adjustments provided for
in this Section 4; provided, further, that if less than 70% of the consideration
receivable by the

 

6



--------------------------------------------------------------------------------

holders of the Common Shares in the applicable event is payable in the form of
common stock in the successor entity that is listed for trading on a national
securities exchange or is quoted in an established over-the-counter market, or
is to be so listed for trading or quoted immediately following such event, and
if the Registered Holder properly exercises the Warrant within thirty (30) days
following the public disclosure of the consummation of such applicable event by
the Company pursuant to a Current Report on Form 8-K filed with the Commission,
the Warrant Price shall be reduced by an amount (in dollars) equal to the
difference of (but in no event less than zero) (i) the Warrant Price in effect
prior to such reduction minus (ii) (A) the Per Share Consideration (as defined
below) minus (B) the Black-Scholes Warrant Value (as defined below). The
“Black-Scholes Warrant Value” means the value of a Warrant immediately prior to
the consummation of the applicable event based on the Black-Scholes Warrant
Model for a Capped American Call on Bloomberg Financial Markets (“Bloomberg”).
For purposes of calculating such amount, (1) Section 6 of this Agreement shall
be taken into account, (2) the price of each Common Share shall be the volume
weighted average price of the Common Shares as reported during the ten
(10) trading day period ending on the trading day prior to the effective date of
the applicable event, (3) the assumed volatility shall be the 90 day volatility
obtained from the HVT function on Bloomberg determined as of the trading day
immediately prior to the day of the announcement of the applicable event, and
(4) the assumed risk-free interest rate shall correspond to the U.S. Treasury
rate for a period equal to the remaining term of the Warrant. “Per Share
Consideration” means (i) if the consideration paid to holders of the Common
Shares consists exclusively of cash, the amount of such cash per Common Share,
and (ii) in all other cases, the amount of cash per Common Share, if any, plus
the volume weighted average price of the Common Shares as reported during the
ten (10) trading day period ending on the trading day prior to the effective
date of the applicable event. If any reclassification or reorganization also
results in a change in Common Shares covered by subsection 4.1.1, then such
adjustment shall be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3 and
this Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers. In no event will the Warrant Price be reduced to less than
the par value per share issuable upon exercise of the Warrant.

4.5 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of Common Shares issuable upon exercise of a Warrant, the Company
shall give written notice thereof to the Warrant Agent, which notice shall state
the Warrant Price resulting from such adjustment and the increase or decrease,
if any, in the number of Common Shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company
shall give written notice of the occurrence of such event to each holder of a
Warrant, at the last address set forth for such holder in the Warrant Register,
of the record date or the effective date of the event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.

4.6 No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional Common Shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round down to the nearest whole number the number of Common
Shares to be issued to such holder.

4.7 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of Common Shares as is
stated in the Warrants initially issued pursuant to this Agreement; provided,
however, that the Company may at any time in its sole discretion make any change
in the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

4.8 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment; provided, however, that under no circumstances shall the
Warrants be adjusted pursuant to this Section 4.8 as a result of any issuance of
securities in connection with a Business Combination. The Company shall adjust
the terms of the Warrants in a manner that is consistent with any adjustment
recommended in such opinion.

 

7



--------------------------------------------------------------------------------

5. Transfer and Exchange of Warrants.

5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, in the case of certificated warrants,
properly endorsed with signatures properly guaranteed and accompanied by
appropriate instructions for transfer. Upon any such transfer, a new Warrant
representing an equal aggregate number of Warrants shall be issued and the old
Warrant shall be cancelled by the Warrant Agent. In the case of certificated
warrants, the Warrants so cancelled shall be delivered by the Warrant Agent to
the Company from time to time upon request.

5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend (as
in the case of the Private Placement Warrants), the Warrant Agent shall not
cancel such Warrant and issue new Warrants in exchange thereof until the Warrant
Agent has received an opinion of counsel for the Company stating that such
transfer may be made and indicating whether the new Warrants must also bear a
restrictive legend.

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate or book-entry position for a fraction of a warrant, except
as part of the Units.

5.4 Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

6. Redemption.

6.1 Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.2 below, at the price of $0.01 per Warrant (the
“Redemption Price”), provided that the last sales price of the Common Shares
reported has been at least $18.00 per share (subject to adjustment in compliance
with Section 4 hereof), on each of twenty (20) trading days within the thirty
(30) trading-day period ending on the third Business Day prior to the date on
which notice of the redemption is given and provided that there is an effective
registration statement covering the Common Shares issuable upon exercise of the
Warrants, and a current prospectus relating thereto, available throughout the
30-day Redemption Period (as defined in Section 6.2 below) or the Company has
elected to require the exercise of the Warrants on a “cashless basis” pursuant
to subsection 3.3.1.

6.2 Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (the “30-day Redemption Period”) to the Registered
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the registration books. Any notice mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Registered Holder received such notice.

6.3 Exercise After Notice of Redemption. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In the
event that the Company determines to require all holders of Warrants to exercise
their Warrants on a “cashless basis” pursuant to subsection 3.3.1, the notice of
redemption shall contain the information necessary to calculate the number of
Common Shares to be received upon exercise of the Warrants, including the Fair
Market Value (as such term is defined in subsection 3.3.1(b) hereof) in such
case. On and after the Redemption Date, the record holder of the Warrants shall
have no further rights except to receive, upon surrender of the Warrants, the
Redemption Price.

6.4 Exclusion of Private Placement Warrants. The Company agrees that the
redemption rights provided in this Section 6 shall not apply to the Private
Placement Warrants if at the time of the redemption such Private Placement
Warrants continue to be held by the Sponsor, the PIPE Investors, SLL or their
respective Permitted Transferees. However, once such Private Placement Warrants
are transferred (other than to Permitted Transferees under Section 2.5), the
Company may redeem the Private Placement Warrants, provided that the criteria
for redemption are met, including the opportunity of the holder of such Private
Placement Warrants to exercise the Private Placement Warrants prior to
redemption pursuant to Section 6.3. Private Placement Warrants that are
transferred to persons other than Permitted Transferees shall upon such transfer
cease to be Private Placement Warrants and shall become Public Warrants under
this Agreement.

 

8



--------------------------------------------------------------------------------

7. Other Provisions Relating to Rights of Holders of Warrants.

7.1 No Rights as Shareholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

7.3 Reservation of Common Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Shares that shall
be sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to this Agreement.

7.4 Registration of Common Shares; Cashless Exercise at Company’s Option.

7.4.1 Registration of the Common Shares. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
closing of the Transaction, it shall use its best efforts to file with the
Commission a registration statement for the registration, under the Securities
Act, of the Common Shares issuable upon exercise of the Warrants. The Company
shall use its best efforts to cause the same to become effective and to maintain
the effectiveness of such registration statement, and a current prospectus
relating thereto, until the expiration of the Warrants in accordance with the
provisions of this Agreement. If any such registration statement has not been
declared effective by the 60th Business Day following the closing of the
Transaction, holders of the Warrants shall have the right, during the period
beginning on the 61st Business Day after the closing of the Transaction and
ending upon such registration statement being declared effective by the
Commission, and during any other period when the Company shall fail to have
maintained an effective registration statement covering the Common Shares
issuable upon exercise of the Warrants, to exercise such Warrants on a “cashless
basis,” by exchanging the Warrants (in accordance with Section 3(a)(9) of the
Securities Act (or any successor rule) or another exemption) for that number of
Common Shares equal to the quotient obtained by dividing (x) the product of the
number of Common Shares underlying the Warrants, multiplied by the difference
between the Warrant Price and the Fair Market Value (as defined below) by
(y) the Fair Market Value. Solely for purposes of this subsection 7.4.1, “Fair
Market Value” shall mean the volume weighted average price of the Common Shares
as reported during the ten (10) trading day period ending on the trading day
prior to the date that notice of exercise is received by the Warrant Agent from
the holder of such Warrants or its securities broker or intermediary. The date
that notice of cashless exercise is received by the Warrant Agent shall be
conclusively determined by the Warrant Agent. In connection with the “cashless
exercise” of a Public Warrant, the Company shall, upon request, provide the
Warrant Agent with an opinion of counsel for the Company (which shall be an
outside law firm with securities law experience) stating that (i) the exercise
of the Warrants on a cashless basis in accordance with this subsection 7.4.1 is
not required to be registered under the Securities Act and (ii) the Common
Shares issued upon such exercise shall be freely tradable under United States
federal securities laws by anyone who is not an affiliate (as such term is
defined in Rule 144 under the Securities Act (or any successor rule)) of the
Company and, accordingly, shall not be required to bear a restrictive legend.
Except as provided in subsection 7.4.2, for the avoidance of any doubt, unless
and until all of the Warrants have been exercised, the Company shall continue to
be obligated to comply with its registration obligations under the first three
sentences of this subsection 7.4.1.

7.4.2 Cashless Exercise at Company’s Option. If the Common Shares are at the
time of any exercise of a Warrant not listed on a national securities exchange
such that it satisfies the definition of a “covered security” under
Section 18(b)(1) of the Securities Act (or any successor rule), the Company may,
at its option, (i) require holders of Public Warrants who exercise Public
Warrants to exercise such Public Warrants on a “cashless basis” in accordance
with Section 3(a)(9) of the Securities Act (or any successor rule) as described
in subsection 7.4.1 and (ii) in the event the Company so elects, the Company
shall (x) not be required to file or maintain in effect a registration statement
for the registration, under the Securities Act, of the Common Shares issuable
upon exercise of the Warrants, notwithstanding anything in this Agreement to the
contrary, and (y) use its best efforts to register or qualify for sale the
Common Shares issuable upon exercise of the Public Warrant under the blue sky
laws of the state of residence of the exercising Public Warrant holder to the
extent an exemption is not available.

 

9



--------------------------------------------------------------------------------

8. Concerning the Warrant Agent and Other Matters.

8.1 Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Common Shares upon the exercise of the Warrants,
but the Company shall not be obligated to pay any transfer taxes in respect of
the Warrants or such Common Shares.

8.2 Resignation, Consolidation, or Merger of Warrant Agent.

8.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty
(30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of a Warrant (who shall, with
such notice, submit his Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

8.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent not later than the effective date of any such appointment.

8.2.3 Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

8.3 Fees and Expenses of Warrant Agent.

8.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.

8.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

8.4 Liability of Warrant Agent.

8.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer, Chief Financial Officer, Secretary or Chairman of the Board of the
Company and delivered to the Warrant Agent. The Warrant Agent may rely upon such
statement for any action taken or suffered in good faith by it pursuant to the
provisions of this Agreement.

8.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 

10



--------------------------------------------------------------------------------

8.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except its countersignature thereof). The Warrant Agent shall not
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued pursuant to this Agreement or any Warrant or as to whether
any Common Shares shall, when issued, be valid and fully paid and
non-assessable.

8.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Common Shares through the exercise of the Warrants.

8.6 Waiver. The Warrant Agent has no right of set-off or any other right, title,
interest or claim of any kind (“Claim”) in, or to any distribution of, the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of the date of the Original Warrant Agreement, by and between Haymaker and
the Warrant Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Warrant Agent hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

9. Miscellaneous Provisions.

9.1 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

9.2 Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Warrant to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
(5) days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company with the Warrant Agent), as follows:

OneSpaWorld Holdings Limited

c/o Haymaker Acquisition Corp.

650 Fifth Avenue, Floor 10

New York, NY 10019

Attention: Christopher Bradley

Email: cbradley@mistralequity.com

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

Continental Stock Transfer &Trust Company

1 State Street, 30th Floor

New York, NY 10004-1561

Attn: Compliance Department

9.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

9.4 Persons Having Rights under this Agreement. Nothing in this Agreement shall
be construed to confer upon, or give to, any person or corporation other than
the parties hereto and the Registered Holders of the Warrants and, for purposes
of Sections 7.4, 9.4 and 9.8, Cantor Fitzgerald & Co. (“Cantor”), any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and, for purposes of
Sections 7.4, 9.4 and 9.8, Cantor, and their successors and assigns and of the
Registered Holders of the Warrants.

 

11



--------------------------------------------------------------------------------

9.5 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

9.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9.7 Effect of Headings. The section headings herein are for convenience only and
are not part of this Agreement and shall not affect the interpretation thereof.

9.8 Amendments. This Agreement may be amended by the parties hereto without the
consent of any Registered Holder (i) for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the Registered
Holders, and (ii) to provide for the delivery of Alternative Issuance pursuant
to Section 4.4. All other modifications or amendments, including any amendment
to increase the Warrant Price or shorten the Exercise Period and any amendment
to the terms of only the Private Placement Warrants, shall require the vote or
written consent of the Registered Holders of 50% of the then outstanding Public
Warrants. Notwithstanding the foregoing, the Company may lower the Warrant Price
or extend the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the Registered Holders.

9.9 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

9.10 Complete Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof (including, for
the avoidance of doubt, the Original Warrant Agreement).

Exhibit A – Legend (Sponsor Warrants)

Exhibit B – Legend (PIPE and SLL Warrants)

Exhibit C – Form of Warrant Certificate

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ONESPAWORLD HOLDINGS LIMITED By:  

/s/ Stephen Lazarus

Name:   Stephen Lazarus Title:   Vice President

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent By:  

/s/ Erika Young

Name:   Erika Young Title:   Vice President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

LEGEND (SPONSOR WARRANTS)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG HAYMAKER ACQUISITION CORP. (THE “COMPANY”), HAYMAKER
SPONSOR, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY
(30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT REFERRED TO
HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT
AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER
PROVISIONS.

SECURITIES EVIDENCED BY THIS CERTIFICATE AND SHARES OF CLASS A COMMON STOCK OF
THE COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGEND (PIPE AND SLL WARRANTS)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG HAYMAKER ACQUISITION CORP. (THE “COMPANY”), HAYMAKER
SPONSOR, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY
(30) DAYS AFTER THE DATE UPON WHICH ONESPAWORLD HOLDINGS LIMITED COMPLETES THE
TRANSACTION (AS DEFINED IN THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A
PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT AGREEMENT) WHO
AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.

SECURITIES EVIDENCED BY THIS CERTIFICATE AND COMMON SHARES OF ONESPAWORLD
HOLDINGS LIMITED ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER THE APPLICABLE SUBSCRIPTION AGREEMENT OR REGISTRATION
RIGHTS AGREEMENT EXECUTED BY ONESPAWORLD HOLDINGS LIMITED.”

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Warrant Certificate]

[FACE]

Number

Warrants

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

ONESPAWORLD HOLDINGS LIMITED

Incorporated Under the Laws of the Commonwealth of The Bahamas

CUSIP [        ]

Warrant Certificate

This Warrant Certificate certifies that [        ], or registered assigns, is
the registered holder of warrant(s) evidenced hereby (the “Warrants” and each, a
“Warrant”) to purchase common shares, $0.0001 par value (“Common Shares”), of
OneSpaWorld Holdings Limited, an international business company incorporated
under the laws of the Commonwealth of The Bahamas (the “Company”). Each whole
Warrant entitles the holder, upon exercise during the period set forth in the
Warrant Agreement referred to below, to receive from the Company that number of
fully paid and non-assessable Common Shares as set forth below, at the exercise
price (the “Exercise Price”) as determined pursuant to the Warrant Agreement,
payable in lawful money (or through “cashless exercise” as provided for in the
Warrant Agreement) of the United States of America upon surrender of this
Warrant Certificate and payment of the Exercise Price at the office or agency of
the Warrant Agent referred to below, subject to the conditions set forth herein
and in the Warrant Agreement. Defined terms used in this Warrant Certificate but
not defined herein shall have the meanings given to them in the Warrant
Agreement.

Each whole Warrant is initially exercisable for one fully paid and
non-assessable Common Share. No fractional shares will be issued upon exercise
of any Warrant. If, upon the exercise of Warrants, a holder would be entitled to
receive a fractional interest in a Common Share, the Company will, upon
exercise, round down to the nearest whole number the number of Common Shares to
be issued to the Warrant holder. The number of Common Shares issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

The initial Exercise Price per Common Share for any Warrant is equal to $11.50
per share. The Exercise Price is subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

C-1



--------------------------------------------------------------------------------

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

ONESPAWORLD HOLDINGS LIMITED By:  

 

Name:   Title:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent
By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive Common Shares and
are issued or to be issued pursuant to a Warrant Agreement dated as of
[        ] (the “Warrant Agreement”), duly executed and delivered by the Company
to Continental Stock Transfer & Trust Company, a New York corporation, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Common Shares to be issued upon exercise is
effective under the Securities Act and (ii) a prospectus thereunder relating to
the Common Shares is current, except through “cashless exercise” as provided for
in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of Common Shares issuable upon exercise of the Warrants set forth on the
face hereof may, subject to certain conditions, be adjusted. If, upon exercise
of a Warrant, the holder thereof would be entitled to receive a fractional
interest in a Common Share, the Company shall, upon exercise, round down to the
nearest whole number of Common Shares to be issued to the holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.

 

C-3



--------------------------------------------------------------------------------

Election to Purchase

(To Be Executed Upon Exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive Common Shares and herewith tenders payment
for such Common Shares to the order of OneSpaWorld Holdings Limited (the
“Company”) in the amount of $[        ] in accordance with the terms hereof. The
undersigned requests that a certificate for such Common Shares be registered in
the name of [        ], whose address is [        ] and that such Common Shares
be delivered to [        ] whose address is [        ]. If said number of Common
Shares is less than all of the Common Shares purchasable hereunder, the
undersigned requests that a new Warrant Certificate representing the remaining
balance of such Common Shares be registered in the name of [        ], whose
address is [        ] and that such Warrant Certificate be delivered to
[        ], whose address is [        ].

In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.3 of the Warrant Agreement, the number
of Common Shares that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1(b) and Section 6.3 of the Warrant Agreement.

In the event that the Warrant is a Private Placement Warrant that is to be
exercised on a “cashless” basis pursuant to subsection 3.3.1(c) of the Warrant
Agreement, the number of Common Shares that this Warrant is exercisable for
shall be determined in accordance with subsection 3.3.1(c) of the Warrant
Agreement.

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of Common Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Common Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive [        ] Common Shares. If said number of shares is less
than all of the Common Shares purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Common Shares be registered in the
name of [        ], whose address is [        ], and that such Warrant
Certificate be delivered to [        ], whose address is [        ].

[Signature Page Follows]

 

C-4



--------------------------------------------------------------------------------

Date:                 , 20                   

 

      (Signature)      

 

     

 

     

 

          (Address)      

 

Signature Guaranteed:           (Tax Identification Number)

 

     

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 (OR ANY SUCCESSOR RULE)).

 

C-5